Citation Nr: 0514506	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-05 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for sinusitis with 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for defective vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied the veteran's application to 
reopen claims of entitlement to service connection for 
sinusitis with headaches and a vision disorder.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In August 1996, the veteran filed an application to reopen 
his claims of service connection for a vision disorder, 
sinusitis, headaches, nerves and depression.  The RO, in a 
March 1997 rating decision, denied the veteran's claims 
finding that new and material evidence had not been 
submitted.  The veteran filed a timely Notice of Disagreement 
(NOD) with respect to his claims for sinusitis, headaches, 
and a vision disability.  In a statement filed with the RO in 
October 1999, the veteran states that his migraine headaches 
were the result of his sinusitis.  Thereafter, in January 
2000, the RO issued a Statement of the Case (SOC) that again 
denied the veteran's claims.  In this regard the Board notes 
that the January 2000 SOC addressed the veteran's claims with 
respect to a vision disorder and sinusitis, but did not 
separately address the veteran's claim of service connection 
for headaches.  The veteran filed a timely substantive appeal 
in February 2000.  After the veteran submitted additional 
evidence, the RO issued a Supplemental Statement of the Case 
(SSOC) in January 2004.

When this case was before the Board in April 2004, the matter 
was remanded for further development and adjudication.  It is 
now again before the Board.

The issues of service connection for sinusitis with headaches 
and defective vision are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied the 
veteran's claims of service connection for eyes, headaches 
and sinusitis; the following month, the RO notified the 
veteran of its decision and of his appellate rights; the 
veteran filed an Notice of Disagreement in December 1995 and 
the RO issued a Statement of the Case in February 1996; 
thereafter the veteran did not file a timely Substantive 
Appeal and the decision became final.

2.  Evidence added to the record since the December 1994 
rating decision is new, in that it is not cumulative and was 
not previously considered by decisionmakers, and material, 
because it bears directly and substantially on the issue on 
appeal, and is so significant that it must be considered in 
order to fairly decide the merits of the case. 


CONCLUSIONS OF LAW

1.  The RO's December 1994 decision denying the veteran's 
application to reopen claims of service connection for eyes, 
headaches and sinusitis is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(1994).  

2.  Evidence received since the December 1994 rating decision 
is new and material; the claims of entitlement to service 
connection for defective vision, and sinusitis with headaches 
are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include a request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

With respect to the veteran's attempt to reopen a finally 
decided claim of service connection, the VCAA states that 
nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).  VA 
has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a finally decided claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2004).

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

Here, the RO, in a letter dated in April 2004, provided the 
veteran with the notice required under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) in connection with his application to 
reopen his claims of service connection.  Specifically, the 
veteran was furnished notice of the types of evidence needed 
in order to reopen a finally decided claim, as well as the 
types of evidence VA would assist him in obtaining.  The 
veteran was also informed that this evidence could consist of 
documents, statements from laypersons, medical reports, or 
other similar evidence.  

In addition, the veteran and his representative were provided 
with a copy of the appealed March 1997 rating decision, a 
January 2000 statement of the case, and supplement statements 
of the case dated in January 2004 and March 2005.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claims.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence that have been 
associated with the claims file consists of the veteran's 
service records, post-service medical records, including VA 
examinations, and statements made by the veteran and his 
representative in support of his claims.  In addition, this 
matter was remanded in April 2004 for additional development, 
to include VA examinations in connection with the veteran's 
claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's application to reopen his claims.  
Moreover, the veteran's representative has been given the 
opportunity to submit written argument.  Therefore, under the 
circumstances of this case, and in light of the Board's 
determination to reopen the veteran's claims, proceeding with 
this appeal poses no risk of prejudice to the veteran.  See 
38 U.S.C.A. § 5103A; see, also, Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO in August 
1996.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claim in August 
1996, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this case, evidence associated with the claims folder 
since the December 1994 rating decision includes VA treatment 
records, two VA examinations dated in October 2004, and 
statements and written argument submitted by or on behalf of 
the veteran.

Of particular significance are the VA examination reports 
dated in October 2004 indicating that the veteran suffers 
from headaches, but doubting sinugenic headaches, and 
indicating that the veteran has corrected vision of 20/20 in 
both eyes with a diagnosis of hyperopic astigmatism and 
presbyopia.  This evidence bears directly and substantially 
upon the specific matters under consideration.  This evidence 
is also neither cumulative nor redundant, and by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claims of entitlement to 
service connection.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claims of service connection for sinusitis with 
headaches and defective vision are reopened; the appeal is 
granted to this extent only.




REMAND

For the reasons set forth below, this veteran's claims must 
be remanded for further development and adjudication.

When this claim was previously before the Board in April 
2004, the matter was remanded for further development.  In 
doing so, the Board directed that the RO send the veteran and 
his representative, a letter that complies with the 
notification requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  As noted above, the RO sent a letter 
to the veteran in April 2004 setting forth the evidence 
needed in order to reopen a finally decided claim, as well as 
the types of evidence VA would assist him in obtaining.  The 
letter did not, however, inform the veteran of the types of 
evidence needed to establish the underlying claims of service 
connection, to include medical evidence that shows a 
currently disability, evidence of a disease or injury in 
service, and medical evidence of a link between his current 
disability and service.  In addition, in April 2004 the Board 
also requested that the RO obtain any records of the 
veteran's care at VA Medical facilities in St. Albans, New 
York; Bronx, New York; New York, New York; Beckley, West 
Virginia; and Phoenix, Arizona, as identified by the veteran.  
While the RO did contact the veteran in April 2004 and 
request information for non-VA doctors and health care 
facilities, there is no indication in the record that the RO 
requested additional VA records as set forth in the Board's 
April 2004 remand instructions.  And finally, in April 2004, 
the Board remanded the matter in order to provide the veteran 
appropriate VA examinations to determine the current severity 
of any sinusitis or vision problems found to be present.  If 
the examiner diagnosed the veteran as having sinusitis or 
vision problems, the examiner was then to offer an opinion as 
to whether such conditions were, at least as likely as not, 
caused by or had their onset during service.  VA examinations 
were undertaken in October 2004.  With respect to the 
headaches/sinusitis examination, however, no definitive 
diagnosis was offered.  Rather, the examiner stated "doubt 
sinugenic headaches" and ordered a CT PNS.  The examiner 
also did not offer any opinion regarding nexus to service.  
And while the examiner conducting the vision examination, 
offered findings and a diagnosis, no nexus opinion was 
offered.  

In light of the foregoing, therefore, the Board concludes 
that this matter must be remanded for compliance with the 
Board's April 2000 remand instructions.  As the Court has 
stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the veteran's claims of 
entitlement to service connection.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
veteran provide any evidence in his 
possession that pertains to the claim.

2.  The RO should contact the VA Medical 
facilities in St. Albans, New York; 
Bronx, New York; New York, New York; 
Beckley, West Virginia; and Phoenix, 
Arizona and obtain all records of the 
veteran's care for headaches, sinusitis 
or vision disorders.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiners who prepared 
the October 2004 VA examination reports 
(or suitable substitutes if the examiners 
are unavailable), for the purpose of 
preparing addenda that addresses the 
nature and extent of the veteran's 
headache/sinusitis and vision problems, 
respectively, and to determine whether 
these conditions are related to his 
military service.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  A 
specific finding ruling in or out a 
diagnosis of sinugenic headaches is 
requested.  In addition, the examiners 
are specifically requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disabilities were caused by or had their 
onset during service.  If an examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

4.  After completion of the foregoing, 
the RO should again review this claim.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  If any determination 
remains adverse to the appellant, the 
appellant and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


